Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The Office notes that the filing of a Terminal disclaimer to overcome a possible double-patenting rejection that could be applied to the application claims has been successfully negotiated with Applicant’s representative (Matthew R. Frontz, Reg. No. 65,198) on 6/14/2022.  


Allowable Subject Matter

The numbering of original claims 1-20 is renumbered.  Claims 2, 3, 10, 12 and 19 have been canceled, and new claims 21-25 have been added.  

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest claim amendments and corresponding remarks (dated 2/24/2022) persuasive to overcome the current rejection of the claims over the applied prior art reference(s) and/or any other reasonable rejection of the claims over additional candidate prior art and/or prior art combination, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that Applicant’s latest claim amendments incorporating the subject matter and limitations recited by dependent claims 2 and 3 (previously objected-to by the Office in the initial Office action) into independent claim 1 (and similarly into claims 11 and 20) place the application claims in condition for allowance.  Specifically, the Office notes that none of the currently applied prior art references (Dukes et al), nor any other candidate prior art reference expressly and sufficiently discloses a combination of features recited by independent claims 1, 11 and 20 as a whole, and in particular the recited or amended feature{s} of the method comprising the steps of  intercepting, by at least one network device outside of a forwarding plane, traffic in a stream between a subscriber and a network endpoint; selecting, by the at least one network device outside of the forwarding plane, to apply a process to the intercepted traffic in the stream by at least one network device in the forwarding plane; in response to the selection of the process, offloading, by the at least one network device outside of the forwarding plane, the intercepted traffic to the at least one network device in the forwarding plane; and performing, by the at least one network device in the forwarding plane, the process on the offloaded traffic in the stream, wherein the at least one network device in the forwarding plane provides an alternative to processing the intercepted traffic by the at least one network device located outside of the forwarding plane” – and the independent claims are thus considered allowable over prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 9:00AM- 5:00PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451